67 N.Y.2d 685 (1986)
Lottie Kravitz, Appellant,
v.
County of Rockland et al., Defendants.
Court of Appeals of the State of New York.
Decided January 14, 1986.
Susan Corcoran for appellant.
Francis J. Young and Francis X. Young for County of Rockland, respondent.
Louis D. Broccoli for Town of Clarkstown, respondent.
Concur: Chief Judge WACHTLER and Judges MEYER, SIMONS, KAYE, ALEXANDER and TITONE. Taking no part: Judge HANCOCK, JR.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs. The Appellate Division did not abuse its discretion as a matter of law in denying plaintiff leave to serve late notices of claim (General Municipal Law § 50-e [5]).